Case: 10-41263     Document: 00511692564         Page: 1     Date Filed: 12/12/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        December 12, 2011

                                       No. 10-41263                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

v.

MARIO ALBERTO SOLORZANO,

                                           Defendant-Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                                USDC 2:10-CR-711


Before SMITH, PRADO, and ELROD, Circuit Judges.
PER CURIAM:*
        The prior panel opinion is hereby modified to remand the case for an
amended judgment to reflect conviction and sentencing under 8 U.S.C. §
1326(b)(1), the provision punishing illegal reentry following deportation
subsequent to a non-aggravated felony conviction.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.